Case 2:

Oo DOAN DD MH BW HP HY

YN NY NY NY NN YN DN HB He ee Ye ew eB ew YE YL
oN DYN FHKWHN FH DO wANI DAWN R WH LS

19-cv-00271-JFW-SS Document 20-12 Filed 10/21/19 Page1lof8 Page ID#:179
James §. Link (SBN 94280)

Baraban & Teske

215 N. Marengo, 3rd Floor

Pasadena, CA 91101

(626) 440-9882

(626) 440-9393 (fax)

james.s.link@att.net

Attorney for Defendants Manijeh Tabatabai, in individual and representative
capacity as trustee of The Jahangiri Family Revocable Trust dated October 1, 2002
and Continental Currency Services, Inc., a California Corporation

IN THE UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
Renato Rico, Case No.: 2:19-CV-00271-JFW-SS

Plaintiff, Response to Request For Admissions
V.

Manijeh Tabatabai, in individual and
representative capacity as trustee of The
Jahangiri Family Revocable Trust dated
October 1, 2002; Continental Currency
Services, Inc., a California Corporation;
and Does 1-10,

 

Defendants.

 

PROPOUNDING PARTY: Plaintiff
RESPONDING PARTY: Defendant Manijeh Tabatabai
SET NUMBER: One

It should be noted that responding party has not fully completed the
investigation of the facts relating to this case, has not fully completed discovery in
this action and has not fully completed preparation for trial. All of the responses

contained herein are based only upon such information and documents which are
1

 

Response to Request For Admissions
RD 10 708

 
Case 2:

oO OND WA BB W bw

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

19-cv-00271-JFW-SS Document 20-12 Filed 10/21/19 Page 2o0f8 Page ID #:180
presently available to.and specifically known and disclose only those contentions

which presently occur to such responding party. It is anticipated that further
discovery, independent investigation, legal research and analysis will supply
additional facts, and meaning to the known facts, as well as establish entirely new
factual conclusions and legal contentions, all of which may lead to substantial
additions to, changes in, and variations from the contentions herein set forth. The
following responses are given without prejudice to responding party’s right to
produce evidence of any subsequently discovered facts which this responding party
may later recall. Responding party accordingly reserves all rights under the Federal
Rules of Civil Procedure to change any and all answers herein as additional facts are
ascertained, analysis is made, legal research is completed and contentions are made.
The responses contained herein are made in a good faith effort to supply as much
factual information and as much specification of legal contentions as is presently
known but should not prejudice responding party in relation to further discovery,

research or analysis

Request Number |

~

Admit that there have been ALTERATIONS to the SUBJECT PROPERTY
subsequent to January 26, 1992, and before September 15, 2010.
Response

Objections: This request is irrelevant to the subject matter of this action in
which readily achievable is not an issue. Plaintiff testified at deposition that the
lowered check writing surface and lowered transaction counter existing on the
premises at the time of his visits was at the correct height and usable by him.
Plaintiff further testified that the lowered check writing surface and transaction
counter in the alcove area were useable and appeared to be at the correct height. The
issue in this action is the claim by plaintiff that he was not offered the use of the

lowered check writing surface or lowered counter. Alternatively, plaintiff seems to
2

 

Response to Request For Admissions

 
Case 2:

Oo OAD A BP WN KB

VY NYY NY NY NY NY NY NY BeBe ee Se ew De Ye
oN DY FF WN FY DO wMNI AHN BR WN HS

19-cv-00271-JFW-SS Document 20-12 Filed 10/21/19 Page 3o0f8 Page ID #:181
claim that the window with the lowered check writing surface and the lowered

counter had to be manned at all times. The issues in this action do not concern the
physical features of Continental Currency. Rather, the issues appear to concern

policy and practice.

Request Number 2

Admit that there have been ALTERATIONS to the SUBJECT PROPERTY
subsequent to September 15, 2010, and before March 15, 2012.
Response

Objection: This request is irrelevant to the subject matter of this action in
which readily achievable is not an issue. Plaintiff testified at deposition that the
lowered check writing surface and lowered transaction counter existing on the
premises at the time of his visits was at the correct height and usable by him.
Plaintiff further testified that the lowered check writing surface and transaction
counter in the alcove area were useable and appeared to be at the correct height. The
issue in this action is the claim by plaintiff that he was not offered the use of the
lowered check writing surface or lowered counter. Alternatively, plaintiff seems to
claim that the window with the lowered check writing surface and the lowered
counter had to be manned at all times. The issues in this action do not concern the
physical features of Continental Currency. Rather, the issues appear to concern

policy and practice.

Request Number 3

Admit that there have been ALTERATIONS to the SUBJECT PROPERTY
subsequent to March 15, 2012.
Response

Objection: This request is irrelevant to the subject matter of this action in

which readily achievable is not an issue. Plaintiff testified at deposition that the
3

 

Response to Request For Admissions

 
Case 2

oA ND UN BP WH LW

NHN NY VY NY NY NY NY DN YN Be Be Be eee Se ee HD
oN DN MN FW NYDN -& ODO DWN HD WH BR WD BO KF OC

 

19-cv-00271-JFW-SS Document 20-12 Filed 10/21/19 Page 4of8 Page ID #:182
lowered check writing surface and lowered transaction counter existing on the

premises at the time of his visits was at the correct height and usable by him.
Plaintiff further testified that the lowered check writing surface and transaction
counter in the alcove area were useable and appeared to be at the correct height. The
issue in this action is the claim by plaintiff that he was not offered the use of the
lowered check writing surface or lowered counter. Alternatively, plaintiff seems to
claim that the window with the lowered check writing surface and the lowered
counter had to be manned at all times. The issues in this action do not concern the
physical features of Continental Currency. Rather, the issues appear to concern

policy and practice.

Request Number 4

Admit that on the DATE OF INCIDENT, YOU were the owner of the
property located at 2400 E. Florence Avenue, Huntington Park, California.
Response

Admit.

Request Number 5

Admit that on the DATE OF INCIDENT, YOU were the owner and operator
of Continental Currency Services located at or about 2400 E. Florence Avenue,
Huntington Park, California.
Response

Deny.

Request Number 6
Admit that YOU are the owner of the property located at 2400 E. Florence

Avenue, Huntington Park, California.

Response

Response to Request For Admissions

 
Case 2

Oo Oo YT DN A B W bw

YY NY NY NY NY NY NY NY NO SY Bee ee eH ese ee Ye Ye
oN DM FPF WYN FP DO wn D HN BR WB HK OC

 

19-cv-00271-JFW-SS Document 20-12 Filed 10/21/19 Page 5of8 Page ID #:183
Admit.

Request Number 7

Admit that YOU are the owner and operator of Continental Currency Services
located at or about 2400 E. Florence Avenue, Huntington Park, California.
Response

Deny.

Request Number 8
Admit that on the DATE OF INCIDENT, the SUBJECT PROPERTY was not

ACCESSIBLE to wheelchair users.
Response

Deny.

Request Number 9
Admit that currently the SUBJECT PROPERTY is not ACCESSIBLE to

wheelchair users.
Response

Deny.

Request Number 10
Admit that Plaintiff Renato Rico visited the SUBJECT PROPERTY in

December 2018.
Response

Defendant admits plaintiff visited the subject property on December 21, 28
and 29, 2018.

Request Number 11

Response to Request For Admissions

 
Case 2:

Oo Oo ITD WA BP WH PW

YN NY NY NY NY NY NY NN BR ew ee me Se Se He Ee YL
oN DA FPF WYN FY DO MID DWN BW BH KH Oo

19-cv-00271-JFW-SS Document 20-12 Filed 10/21/19 Page 6of8 Page ID #184
Admit that on the DATE OF INCIDENT, there was no ACCESSIBLE writing

surface at the SUBJECT PROPERTY.
Response

Deny.

Request Number 12
Admit that on the DATE OF INCIDENT, the writing surface located near the

front door at the SUBJECT PROPERTY was more than 34 inches above the finish
floor.
Response

Deny.

Request Number 13
Admit that on the DATE OF INCIDENT, Plaintiff Renato Rico had to sign his

documents on his lap at the SUBJECT PROPERTY.
Response

Deny.

Request Number 14
Admit that on the DATE OF INCIDENT, there was no ACCESSIBLE

transaction counter at the SUBJECT PROPERTY.
Response

Deny.

Request Number 15
Admit that on the DATE OF INCIDENT, the transaction counter at the
SUBJECT PROPERTY was more than 36 inches in height.

Response

 

Response to Request For Admissions

 
Case 2:

COCO ON DN HA BW NY BH

YN NY NY NY NY N YY DY Be ew eB Ye eS we HD Ye
oN NUN FF WN KH DO WMA AHA BR WP HS

I9-cv-00271-JFW-SS Document 20-12 Filed 10/21/19 Page 7of8 Page ID #:185
Deny.

Request Number 16

Admit that on the DATE OF INCIDENT, there was no ACCESSIBLE
lowered transaction counter at the SUBJECT PROPERTY.
Response

Deny.

Request Number 17

Admit that YOU do not use the lowered section in front of the higher
transaction counter at the SUBJECT PROPERTY for conducting transactions.
Response

Deny.

Request Number 18

Admit that Plaintiff is DISABLED.
Response

Admit.

Date: July 8, 2019 aed. A Auk

Jarhes S. Link
Counsel for Defendants

 

Response to Request For Admissions

 
Case 2:

So Om TWN HA BR WD Lb

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

19-cv-00271-JFW-SS Document 20-12 Filed 10/21/19 Page 8 of 8 Page ID #:186

 

PROOF OF SERVICE
I, James S. Link, am an attorney licensed to practice law in California,
having State Bar No. 94280. I am not a party to this action. My business address is
215 N Marengo, 3rd Floor, Pasadena, California, 91101.

On the date set forth below, I also served the within Response to Request For
Admissions on the interested parties in said action by personally placing a true and
correct copy thereof, enclosed in a sealed envelope with the postage thereon fully
prepaid, in the United States Postal Service Box at 215 N. Marengo, Pasadena,
California, addressed as follows:

Center For Disability Access
Mark D. Potter

Phyl Grace

Jennifer McAllister

Mail: P.O. Box 262490

San Diego, CA 92196-2490

J am aware that on motion of any party served, service is presumed invalid if
postal cancellation date or postage meter date is more than one day after the date of

deposit for mailing in the declaration.

I declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct.

DATED: July 8, 2019 None AL Auk
JANES S. LINK

 

Response to Request For Admissions
